DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on October 15, 2019. Claims 1-15 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on June 16, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
The present application is a 371 nationalized application with priority to PCT KR2019/007318 dated June 18, 2019.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to, because it is written as a single sentence in claim-like formatting and should be written in narrative form.   Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: the paragraph numbers do not consist of four numerals enclosed in brackets; see 37 C.F.R. 1.52 (b)(6). Additionally, the headings are in brackets and should not be in brackets. 
Appropriate correction is required.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
Claim 1 recites a processor configured to measure a distance between each of a plurality of external robots located in a first area and the robot and transmit, to one or more external robots, a command for moving the one or more external robots among the plurality of external robots to a second area different from the first area through the communication unit, when the number of external robots within a certain distance is equal to or greater than a certain number based on the measured distance which should recite “a processor configured to measure a distance between each of a plurality of external robots located in a first area and the robot, and transmit, through the communication unit, to one or more external robots
Claim 11 recites from the first area, when. The comma should be removed.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1 and 11 along with the corresponding dependent claims 2-10 and 12-15 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the software step of .

Claim 1 recites the number of external robots within a certain distance. It is unclear what the boundary relates to. For example, the boundary could relate to the number of robots within a certain distance of the robot, of a user, of one another (such as a cluster), or it could mean any number of other things. For purposes of this Action, Examiner is interpreting the distance to mean a distance between robots. Claim 11 is rejected under similar reasoning. 


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101, because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 is directed toward an apparatus and independent claim 11 is directed toward a method. Therefore, each of the independent claims 1 and 11 along with the corresponding dependent claims 2-10 and 12-15 are directed to a statutory category of invention under Step 1.

Under Step 2A and Step 2B, the independent claims 1 and 11 are also directed to an abstract idea without significantly more. Specifically, the claims, under their broadest reasonable 
A method of operating a robot for providing a guidance service using artificial intelligence, the method comprising: 
measuring a distance between each of a plurality of external robots located in a first area and the robot (a person may look around and mentally note how far away each of the other robots are from a first robot); 
determining whether the number of external robots within a certain distance is equal to or greater than a certain number, based on the measured distance (a person may mentally note that some robots that are within about, for example, three yards of the robot and may mentally note how many of them are that close); and 
transmitting, to one or more external robots, a command for moving the one or more external robots among the plurality of external robots to a second area different from the first area, when the number of external robots is equal to or greater than the certain number (a person may mentally think about and may even verbalize a command for moving the one or more robots. Examiner notes that the claim does not require any of the robots actually moving).


Under Step 2A, Prong One, independent claims 1 and 11 recite, in part, an apparatus, and a method. Other than reciting a processor, a robot, and a plurality of external robots, nothing in the claims precludes the steps from being directed toward certain mental processes. Therefore, independent claims 1 and 11 recite a judicial exception of an abstract idea. 

Under Step 2A, Prong 2, the “mental processes” judicial exception is not integrated into a practical application.  For example, independent claims 1 and 11 recite the additional elements of 

Under Step 2B, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application in  Step 2A, Prong Two, the additional element of limiting the use of the idea to one particular environment employs generic computer functions to execute an abstract idea and, therefore, does not add significantly more.  Limiting the use of the abstract idea to a particular environment or field of use cannot provide an inventive concept.  Therefore, independent claims 1 and 11 are not patent eligible. 

Dependent claims 2-10 and 12-15 have been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination.  Dependent claims 2-10 and 12-15, when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. § 101 based on same analysis as above.  The additional limitations recited in the dependent claims fail to establish that the dependent claims are not directed to an abstract idea.  The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea. Accordingly, claims 2-10 and 12-15 are patent ineligible.
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2006/0079997 (hereinafter, “McLurkin”). 

Regarding claim 1, McLurkin discloses a robot for providing a guidance service using artificial intelligence (see at least [0020] and [0119]; the robot may be a navigable robot (i.e., guidance robot) and a plurality of robots moves relative to the classified robot), the robot comprising: 
a communication unit (see at least [0020], [0074], and [0091]; the robot is capable of communicating via a robotic device comprising a communications capability (i.e., communication unit)); and 
a processor configured to measure a distance between each of a plurality of external robots located in a first area and the robot and transmit (see at least Fig. 7 and [0143]; the relative position (i.e., distance) between the robots is measured), to one or more external robots, a command for moving the one or more external robots among the plurality of external robots to a second area different from the first area through the communication unit (see at least Fig. 7 and [0143]; the robots are dispersed (i.e., moved from one area to another)), when the number of external robots within a certain distance is equal to or greater than a certain number based on the measured distance (see at least [0143]; the robots all separate from one another such that they are separated from at least two of its closest neighboring devices. In other words, if the number of robots within a certain distance is equal or greater than two, the robots disperse such that they are separated from the neighbors).

Regarding claim 2, McLurkin discloses all of the limitations of claim 1. Additionally, _ discloses wherein the processor receives task status information from each of the plurality of external robots and transmits the command for moving an external robot which has completed a task thereof to the second area when the external robot which has completed the task thereof is present based on the received task status information (see at least [0160]; the robot receives a task, does the task, and moves it to an area to recharge).

Regarding claim 7, McLurkin discloses all of the limitations of claim 1. Additionally, _ discloses a global positioning system (GPS) module (see at least [0050]), 
wherein the processor acquires first position coordinates of the robot through the GPS module, receives second position coordinates from an external robot, and measures a distance between the first position coordinates and the second position coordinates as the distance between each external robot and the robot (see at least [0050]; the positioning sensor can sens the position of the robot and the position of the robot relative to another robot (i.e., distance between robots) and may do so using a GPS).

Regarding claim 11, McLurkin discloses a method of operating a robot for providing a guidance service using artificial intelligence  (see at least [0020] and [0119]; the robot may be a navigable robot (i.e., guidance robot) and a plurality of robots moves relative to the classified robot), the method comprising: 
measuring a distance between each of a plurality of external robots located in a first area and the robot (see at least Fig. 7 and [0143]; the relative position (i.e., distance) between the robots is measured); 
determining whether the number of external robots within a certain distance is equal to or greater than a certain number, based on the measured distance (see at least [0143]; the robots all separate from one another such that they are separated from at least two of its closest neighboring devices. In other words, if the number of robots within a certain distance is equal or greater than two, the robots disperse such that they are separated from the neighbors); and 
transmitting, to one or more external robots, a command for moving the one or more external robots among the plurality of external robots to a second area different from the first area, when the number of external robots is equal to or greater than the certain number (see at least Fig. 7 and [0143]; the robots are dispersed (i.e., moved from one area to another) when there is more than one robot in the area).

Regarding claim 12, McLurkin discloses all of the limitations of claim 11. Additionally, _ discloses receiving task status information from each of the plurality of external robots, 
wherein the transmitting includes transmitting the command for moving an external robot which has completed a task thereof to the second area, when the external robot which has completed the task thereof is present based on the received task status information (see at least [0160]; the robot receives a task, does the task, and moves it to an area to recharge).

Potential Allowable Subject Matter
Claims 3-6, 8-10, and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if (1) the claims are rewritten in independent form including all of the limitations of the base claim and any intervening claims; and (2) the claims are amended to overcome the current objections, rejections under 35 U.S.C. 101, and/or rejections under 35 U.S.C. 112(b).

Additional Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may be found on the accompanying PTO-891 Notice of References Cited:
U.S. Pub. No. 2020/0103921 which relates to coordinated operations of autonomous robots.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        

/TYLER J LEE/Primary Examiner, Art Unit 3663